Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-30-2004

USA v. Sierra
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2127




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Sierra" (2004). 2004 Decisions. Paper 317.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/317


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                      No. 03-2127


                          UNITED STATES OF AMERICA

                                           v.

                               JOSE MANUEL SIERRA
                                    a/k/a Macho

                                                Jose Manuel Sierra,
                                                              Appellant


                     Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                      (D.C. Criminal Action No. 00-cr-00626-1)
                    District Judge: Honorable Ronald L. Buckwalter


                      Submitted Under Third Circuit LAR 34.1(a)
                                 September 17, 2004

                Before: ALITO, AM BRO and FISHER, Circuit Judges

                              (Filed : September 30, 2004)




                                       OPINION


AM BRO, Circuit Judge

      Jose Manuel Sierra pled guilty to various drug crimes as well as identification
fraud. Though Sierra timely appealed, his appellate counsel has filed an Anders brief

stating that no nonfrivolous issues exist for appeal and moved to withdraw as Sierra’s

counsel. We dismiss the appeal and grant counsel’s motion.

                            Factual and Procedural History

       On October 4, 2000, a grand jury in the Eastern District of Pennsylvania returned

an indictment of Sierra, charging him with conspiracy to distribute cocaine, heroin, and

cocaine base in violation of 21 U.S.C. § 846; distribution of cocaine, heroin, and cocaine

base in violation of 21 U.S.C. § 841(a)(1); conspiracy to commit an offense against the

United States in violation of 18 U.S.C. § 371; and identification document fraud in

violation of 18 U.S.C. § 1028.

       The charges were based primarily on distributions to confidential informants of

cocaine, heroin, and cocaine base by Sierra and his co-defendant, Norma Sierra. The

distributions occurred between February and July 2000, and most occurred in a restaurant

operated by the Sierras in Allentown, Pennsylvania. During the same period, the Sierras

sold false United States identification documents to one confidential informant.

       On May 6, 2002, Sierra pled guilty on all counts. Prior to accepting Sierra’s guilty

plea, the District Court conducted an extensive colloquy and ensured that Sierra

understood the consequences of the plea agreement. Sierra stated that he understood that

the charges carried mandatory sentences and that the mandatory minimum sentence would

be ten years imprisonment. The District Court found that the guilty plea was made freely



                                             2
and rested on a factual basis. Sierra was sentenced to a total term of imprisonment of 120

months, the mandatory minimum sentence required by statute.

                                         Discussion

       An appointed attorney who “finds [a] case to be wholly frivolous, after a

conscientious examination of” the case, should so advise the Court of Appeals and

request permission to withdraw as counsel. Anders v. California, 386 U.S. 738, 744

(1967). Third Circuit Local Appellate Rule 109.2(a) provides that “[w]here, upon review

of the district court record, trial counsel is persuaded that the appeal presents no issue of

even arguable merit, trial counsel may file a motion to withdraw and supporting brief

pursuant to Anders v. California, 386 U.S. 738 (1967).” In reviewing an Anders motion,

we must consider both “(1) whether counsel adequately fulfilled [Rule 109.2(a)’s]

requirements; and (2) whether an independent review of the record presents any

nonfrivolous issues.” United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001).

       Thus we inquire first whether counsel satisfied his duties under Rule 109.2(a) by

thoroughly examining the record in search of appealable issues and explaining why any

potential issues are frivolous. Id. Counsel’s brief in this case is thorough and searching.

Because Sierra has not indicated what issues he intends to appeal, counsel has

independently inquired into potential avenues for challenging the entry of a guilty plea.

       Entry of a guilty plea constitutes a waiver of most claims for appellate relief. Yet

counsel directs our attention to three potentially applicable exceptions: (1) the District



                                               3
Court lacked jurisdiction to accept Sierra’s plea; (2) his plea was invalid in light of the

relevant constitutional and statutory standards; and (3) the sentence imposed by the

District Court was illegal. United States v. Broce, 488 U.S. 563 (1989). After careful

examination of each issue, counsel concludes that no non-frivolous issues exist.

       We agree. The District Court exercised jurisdiction pursuant to 18 U.S.C. § 3231,

which confers on the district courts original, exclusive jurisdiction “of all offenses against

the laws of the United States.” The Court was careful to ensure that Sierra’s waiver of his

constitutional rights was knowing and voluntary. He engaged Sierra in a lengthy

colloquy. He asked Sierra on multiple occasions whether he understood the implications

of his plea, and he repeated his instructions whenever Sierra showed the hint of

confusion. Counsel also notes that Sierra has not moved to withdraw his plea. Finally,

the District Court imposed the statutory minimum sentence of 120 months. There were

no mitigating circumstances that would have permitted a downward departure.

       Because counsel has submitted an adequate Anders brief, “we confine our scrutiny

to those portions of the record identified by [the Anders brief] . . . [and] those issues

raised in Appellant’s pro se brief.” Youla, 241 F.3d at 301. Sierra received a copy of

counsel’s brief and was afforded an opportunity to respond. He has not, however, done

so.

       We conclude, upon “a full examination of all the proceedings,” Anders, 386 U.S.

at 744, “that the attorney has provided the client with a diligent and thorough search of



                                               4
the record for any arguable claim.” McCoy v. Court of Appeals of Wis., 486 U.S. 429,

442 (1988). We agree with counsel that the appeal is wholly frivolous, and we therefore

affirm the judgment on the merits and grant counsel’s motion to withdraw.




                                           5